Citation Nr: 9932148	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, status post laminectomy at L5-S1, thoracolumbar 
myositis, and degenerative disc disease, currently rated as 
40 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND


The appellant served on active duty from January to April 
1982, and from March to April 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from  a March 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).

We observe that the last VA examination of record for the 
appellant's service-connected low back disability was in 
December 1993.  A VA examination concerning orthopedic 
disability should contain an opinion concerning the effect of 
pain upon a veteran's functional abilities, as is required by 
38 C.F.R. §§ 4.40, 4.45 (1996), and DeLuca v. Brown, 8 
Vet.App. 202 (1995), and address the rating criteria in 
relation to the veteran's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).  The December 1993 VA examination does 
not objectively address the effect of pain as required by 
law.  Therefore, the examination is inadequate for rating 
purposes and remand is necessary so that another VA 
examination may be conducted that is in compliance with 
DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.

We further note that, after the most recent Supplemental 
Statement of the Case was issued, additional evidence 
concerning employability was obtained.  This evidence should 
have been considered and another Supplemental Statement of 
the Case issued.  See 38 C.F.R. § 19.31 (1999).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to VARO for the following development:

1.  The appellant should be scheduled for 
a VA examination to fully evaluate the 
service-connected low back disability.  
The claims folder must be reviewed prior 
to the examination along with a copy of 
this remand.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  Specifically, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  A complete rationale 
for all opinions expressed must be 
provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  VARO and the examiner are reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the that Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











